DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims 14-22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the canceled claims 1-4 require a pump with a telescopic pump body, a telescoping drive shaft, a pump housing attached at the bottom end of the pump body and an impeller located inside the pump housing. Further, the canceled claims 5-13 require a pump comprising an extensible pump body, an extensible fluid conduit, an extensible drive means, a hydraulic cylinder to change the length of the pump body, the fluid conduit and the drive means, a housing having a fluid inlet and a fluid outlet, an adjustable frame and a frame adjustment means. On the other hand, the newly added claims 14-22 do not require the pump to have a telescoping or extensible pump body and a telescoping or extensible drive shaft. Instead, the claims require a pump comprising a frame, a pump body, a fluid conduit, a pump housing connected to a bottom end of the pump body and having at least two tangential fluid outlets, combiner, a drive shaft, an impeller located within the pump housing, and rotatable agitator nozzles in fluid communication with at least one fluid outlet, and a valve for controlling liquid manure flow rate through the nozzle.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745